IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Glue Wilkins,                             :
                     Appellant            :
                                          :
            v.                            :      No. 1016 C.D. 2019
                                          :
Honorable Francis T. Chardo, III          :


PER CURIAM                               ORDER


            NOW, August 27, 2020, having considered Appellant’s application for

reargument, the application is denied.